Per Curiam.

Upon a careful consideration of the record, the finding of the Board of Commissioners on Grievances and Discipline, and the briefs of relator and respondent, we conclude there are ample admitted facts to justify the board’s finding that respondent clearly violated the Code of Professional Responsibility, specifically DR 6-101 (A) (2) and (3) and DR 7-101 (A) (2).
We concur with the recomendation of the board, and respondent, Ben Carter, is indefinitely suspended from the practice of law.

Judgment accordingly.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.